Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/17/2020 and 6/6/2022 are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nandan et al. (U.S. Patent Application Publication No. 2019/0180358, hereinafter Nandan)
	With respect to claim 1, Mandan discloses a method of predicting user sentiment from pattern-level sentiment, the method comprising: 
 	identifying a first pattern and a second pattern in interaction data of an interactive platform, the first pattern corresponding to a first pattern-level sentiment, and the second pattern corresponding to a second pattern-level sentiment; generating a second binary indicator, wherein the second binary indicator indicates whether the first pattern and the second pattern are exhibited in a second subset of the interaction data; training a gradient boosting model using known sentiment as a target variable and using the first binary indicator, the second binary indicator, the first pattern-level sentiment, and the second pattern-level sentiment as input data; generate, using the trained gradient boosting model, a predicted sentiment corresponding to a third subset of the interaction data exhibiting one or more of the first pattern or the second pattern (e.g.  Nandan, Abstract, Fig. 1, 2A, 2B, 4, 5, paragraphs 0025-0027, 0029, 0030, 0034, 0042 and 0044, “The data set processing subsystem 102 may generate data sets, such as training sets 103 and validation sets 105. A data set may be a set of multiple data objects.  A training set may be a data set of data objects used for interring a function for classification (i.e. classifier).  The training sets 103 may include supervised training sets that include labeled data objects, which are used by one or more machine learning functions 104 to generate the classifiers 106.  Each of the labels for the data objects may indicate whether the respective data object is classified under a particular category.  Labels may be manually generated, may be specified in historic data, or may be generated automatically.” (0025); “The data may be further partitioned to create validation data sets 105 and to identify a subset of the partition data…(paragraph 0030); “…identify relationships between the variables and to identify variables that may be used as predictive variables for a classifier…” (paragraph 0034); “…the decision tree function 252 may determine p-values for the predictive variables which indicates a level of significance for each predictive variable in predicting the target variable.” (paragraph 0042).
 	Nandan discloses using machine learning and predictive analysis system to analyze data including the use of decision trees but does not explicitly mention the machine learning is Gradient Boosting model.  However, Gradient Boosting is a machine learning technique used in regression and classification tasks to give a prediction model.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Gradient Boosting model as the machine learning system taught by Mandan to help reduce variance and bias in a machine learning ensemble and to improve accuracy of the base learner. 
 	
 	With respect to claim 2, Nandan discloses the method of claim 1, wherein the first subset of the interaction data corresponds to a first user's interactions with the interactive platform, the second subset of the interaction data corresponds to a second user's interactions with the interactive platform, and the third subset of the interaction data corresponds to a third user's interactions with the interactive platform (e.g. paragraphs 0030, 0051 and 0080). 	With respect to claim 3, Nandan discloses the method of claim 1, further comprising: generating the first pattern-level sentiment based on a first known sentiment corresponding to a subset of the interaction data exhibiting the first pattern; generating the second pattern-level sentiment based on a second known sentiment corresponding to a subset of the interaction data exhibiting the second pattern (e.g. Nandan, paragraphs 0042 and 0080). 	With respect to claim 4, Nandan discloses the method of claim 3, wherein the known sentiment, used as the target variable, comprises the first known sentiment and the second known sentiment (e.g. Nandan, paragraph 0034). 	With respect to claim 5, Nandan discloses the method of claim 3, further comprising: collecting the interaction data from users of the interactive platform; gathering response data from one or more of the users; generating the first known sentiment and the second known sentiment based on the gathered response data (e.g. Nandan, paragraphs 0051 and 00072). 	With respect to claim 6, Nandan discloses the method of claim 3, wherein the first known sentiment and the second known sentiment each comprises a binary value corresponding to a promotor sentiment or a detractor sentiment; and wherein the predicted sentiment comprises a value in a range between a lower bound and an upper bound (e.g. Nandan, paragraphs 0042-0043). 	With respect to claim 7, Nandan discloses the method of claim 1, wherein the generating of the first pattern-level sentiment comprises generating a pattern-level sentiment based on a weighted average of known sentiments corresponding to subsets of the interaction data exhibiting the first pattern; and wherein the generating of the second pattern-level sentiment comprises generating a pattern-level sentiment based on a weighted average of known sentiments corresponding to subsets of interaction data exhibiting the second pattern (e.g. Nandan, paragraph 0031 and 0042-0043) . 	With respect to claim 8, Nandan discloses a system comprising: one or more processors and memory configured to: 
 	identify a first pattern and a second pattern in interaction data of an interactive platform, the first pattern corresponding to a first pattern-level sentiment, and the second pattern corresponding to a second pattern-level sentiment; generate a first binary indicator, wherein the first binary indicator indicates whether the first pattern and/or the second pattern is exhibited in a first subset of the interaction data; generate a second binary indicator, wherein the second binary indicator indicates whether the first pattern and/or the second pattern is exhibited in a second subset of the interaction data; train a gradient boosting model using known sentiment as a target variable and using the first binary indicator, the second binary indicator, the first pattern-level sentiment, and the second pattern-level sentiment as input data; generate, using the trained gradient boosting model, a predicted sentiment corresponding to a third subset of the interaction data exhibiting one or more of the first pattern or the second pattern (e.g.  Nandan, Abstract, Fig. 1, 2A, 2B, 4, 5, paragraphs 0025-0027, 0029, 0030, 0034, 0042 and 0044, “The data set processing subsystem 102 may generate data sets, such as training sets 103 and validation sets 105. A data set may be a set of multiple data objects.  A training set may be a data set of data objects used for interring a function for classification (i.e. classifier).  The training sets 103 may include supervised training sets that include labeled data objects, which are used by one or more machine learning functions 104 to generate the classifiers 106.  Each of the labels for the data objects may indicate whether the respective data object is classified under a particular category.  Labels may be manually generated, may be specified in historic data, or may be generated automatically.” (0025); “The data may be further partitioned to create validation data sets 105 and to identify a subset of the partition data…(paragraph 0030); “…identify relationships between the variables and to identify variables that may be used as predictive variables for a classifier…” (paragraph 0034); “…the decision tree function 252 may determine p-values for the predictive variables which indicates a level of significance for each predictive variable in predicting the target variable.” (paragraph 0042).
 	Nandan discloses using machine learning and predictive analysis system to analyze data including the use of decision trees but does not explicitly mention the machine learning is Gradient Boosting model.  However, Gradient Boosting is a machine learning technique used in regression and classification tasks to give a prediction model.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Gradient Boosting model as the machine learning system taught by Mandan to help reduce variance and bias in a machine learning ensemble and to improve accuracy of the base learner.  	With respect to claim 9, Nandan discloses the system of claim 8, wherein the first subset of the interaction data corresponds to a first user's interactions with the interactive platform, the second subset of the interaction data corresponds to a second user's interactions with the interactive platform, and the third subset of the interaction data corresponds to a third user's interactions with the interactive platform (e.g. paragraphs 0030, 0051 and 0080). 	With respect to claim 10, Nandan discloses the system of claim 8, wherein the one or more processors and memory are further configured to: generate the first pattern-level sentiment based on a first known sentiment corresponding to a subset of the interaction data exhibiting the first pattern; generate the second pattern-level sentiment based on a second known sentiment corresponding to a subset of the interaction data exhibiting the second pattern (e.g. Nandan, paragraphs 0042 and 0080). 	With respect to claim 11, Nandan discloses the system of claim 10, wherein the known sentiment, used as the target variable, comprises the first known sentiment and the second known sentiment (e.g. Nandan, paragraph 0034). 	With respect to claim 12, Nandan discloses the system of claim 10, wherein the one or more processors and memory are further configured to: collect the interaction data from users of the interactive platform; gather response data from one or more of the users; and generate the first known sentiment and the second known sentiment based on the gathered response data (e.g. Nandan, paragraphs 0051 and 00072). 	With respect to claim 13, Nandan discloses the system of claim 10, wherein the first known sentiment and the second known sentiment each comprises a binary value corresponding to a promotor sentiment or a detractor sentiment; and wherein the predicted sentiment comprises a value in a range between a lower bound and an upper bound  (e.g. Nandan, paragraphs 0042-0043). 	With respect to claim 14, Nandan discloses the system of claim 8, wherein the generating of the first pattern-level sentiment comprises generating a pattern-level sentiment based on a weighted average of known sentiments corresponding to subsets of the interaction data exhibiting the first pattern; and wherein the generating of the second pattern-level sentiment comprises generating a pattern-level sentiment based on a weighted average of known sentiments corresponding to subsets of interaction data exhibiting the second pattern (e.g. Nandan, paragraph 0031 and 0042-0043). 	With respect to claim 15,  Nandan discloses a non-transitory computer readable device storing instructions that, when executed by a processor cause the processor to perform the method steps of:  
 	identifying a first pattern and a second pattern in interaction data of an interactive platform, the first pattern corresponding to a first pattern-level sentiment, and the second pattern corresponding to a second pattern-level sentiment; generating a first binary indicator, wherein the first binary indicator indicates whether the first pattern and/or the second pattern is exhibited in a first subset of the interaction data; generating a second binary indicator, wherein the second binary indicator indicates whether the first pattern and/or the second pattern is exhibited in a second subset of the interaction data; training a gradient boosting model using known sentiment as a target variable and using the first binary indicator, the second binary indicator, the first pattern-level sentiment, and the second pattern-level sentiment as input data; generate, using the trained gradient boosting model, a predicted sentiment corresponding to a third subset of the interaction data exhibiting one or more of the first pattern or the second pattern (e.g.  Nandan, Abstract, Fig. 1, 2A, 2B, 4, 5, paragraphs 0025-0027, 0029, 0030, 0034, 0042 and 0044, “The data set processing subsystem 102 may generate data sets, such as training sets 103 and validation sets 105. A data set may be a set of multiple data objects.  A training set may be a data set of data objects used for interring a function for classification (i.e. classifier).  The training sets 103 may include supervised training sets that include labeled data objects, which are used by one or more machine learning functions 104 to generate the classifiers 106.  Each of the labels for the data objects may indicate whether the respective data object is classified under a particular category.  Labels may be manually generated, may be specified in historic data, or may be generated automatically.” (0025); “The data may be further partitioned to create validation data sets 105 and to identify a subset of the partition data…(paragraph 0030); “…identify relationships between the variables and to identify variables that may be used as predictive variables for a classifier…” (paragraph 0034); “…the decision tree function 252 may determine p-values for the predictive variables which indicates a level of significance for each predictive variable in predicting the target variable.” (paragraph 0042).
 	Nandan discloses using machine learning and predictive analysis system to analyze data including the use of decision trees but does not explicitly mention the machine learning is Gradient Boosting model.  However, Gradient Boosting is a machine learning technique used in regression and classification tasks to give a prediction model.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Gradient Boosting model as the machine learning system taught by Mandan to help reduce variance and bias in a machine learning ensemble and to improve accuracy of the base learner. 
 	 	With respect to claim 16, Nandan discloses the non-transitory computer readable device of claim 15 storing instructions that, when executed by a processor cause the processor to further perform the method steps of: generating the first pattern-level sentiment based on a first known sentiment corresponding to a subset of the interaction data exhibiting the first pattern; generating the second pattern-level sentiment based on a second known sentiment corresponding to a subset of the interaction data exhibiting the second pattern (e.g. Nandan, paragraphs 0042 and 0080). . 	With respect to claim 17, Nandan discloses the non-transitory computer readable device of claim 16, wherein the known sentiment, used as the target variable, comprises the first known sentiment and the second known sentiment (e.g. Nandan, paragraph 0034). 	With respect to claim 18, Nandan discloses the non-transitory computer readable device of claim 16, storing instructions that, when executed by a processor cause the processor to further perform the method steps of: collecting the interaction data from users of the interactive platform; gathering response data from one or more of the users; generating the first known sentiment and the second known sentiment based on the gathered response data (e.g. Nandan, paragraphs 0051 and 00072). 	With respect to claim 19, Nandan discloses the non-transitory computer readable device of claim 16, wherein the first known sentiment and the second known sentiment each comprises a binary value corresponding to a promotor sentiment or a detractor sentiment; and wherein the predicted sentiment comprises a value in a range between a lower bound and an upper bound (e.g. Nandan, paragraphs 0042-0043). 	With respect to claim 20, Nandan discloses the non-transitory computer readable device of claim 16, wherein the generating of the first pattern-level sentiment comprises generating a pattern-level sentiment based on a weighted average of known sentiments corresponding to subsets of the interaction data exhibiting the first pattern; and wherein the generating of the second pattern-level sentiment comprises generating a pattern-level sentiment based on a weighted average of known sentiments corresponding to subsets of interaction data exhibiting the second pattern  (e.g. Nandan, paragraph 0031 and 0042-0043) .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONGOC TRAN whose telephone number is (571)272-3843. The examiner can normally be reached 9-5 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONGOC TRAN/
Primary Examiner, Art Unit 2434